Title: From Thomas Jefferson to Horatio Gates, 22 October 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
 In Council Oct. 22d. 1780

The Letters which accompany this will inform you of the Arrival of a large fleet of the Enemy within our Capes, and that they have begun their Debarkation. We are taking Measures to collect a Body to oppose them; for which purpose it seems necessary to retain such Regulars Volunteers and Militia as have not yet gone on to you. We have left the Counties of Lunenburg, Mecklenburg, Halifax, and all above them on the South Side of James River uncalled on, that they may be in readiness to reinforce you as soon as Arms can be procured. I am in hopes the 18 months Men and western Militia, who will have joined you with the Volunteers from Washington and Montgomery, as proposed by Colo. Preston, and the 8 Months Militia, will be a useful reinforcement to you, and shall continue to divide our Attention both as to Men and Provisions between the Army in your Front, and that which is posting itself within our own Country.
I have the Honor to be with the greatest Esteem Sir Your mo. obedient & most humble Servt.,

Th: Jefferson


P.S. Colo Carrington is arrived since writing the above, and says you want 30 horses to move your Artillery. They shall be immediately sent to you.

